     Case 2:21-cv-00487-TLN-GGH Document 9 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TINA M. ODOM,                                     No. 2:21-cv-00487-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    SOLANO CO. SUPERIOR COURT,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 29, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 7.) Petitioner

23   has filed objections to the findings and recommendations. (ECF No. 8.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
     Case 2:21-cv-00487-TLN-GGH Document 9 Filed 06/09/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 29, 2021, are ADOPTED IN FULL;

 3           2. Petitioner’s application for a writ of habeas corpus be summarily DISMISSED for

 4   failure to state a federal cognizable claim; and

 5           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 6   2253.

 7           The Clerk of Court is directed to close the case.

 8   DATED: June 8, 2021

 9

10

11
                                                        Troy L. Nunley
12                                                      United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
